Opinion filed March 9, 2006












 








 




Opinion filed March 9, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00028-CR 
                                                    __________
 
                                 JOSE LUJAN-ZERTUCHE, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                        Midland
County, Texas
 
                                                 Trial Court Cause No. CR24051
 

 
                                                                   O
P I N I O N
Jose Lujan-Zertuche has
filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney.  The motion is granted.
The appeal is dismissed.
 
March 9,
2006                                                             PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.